 1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT

 2                                                           EASTERN DISTRICT OF WASHINGTON



                                                              Jan 07, 2020
 3                                                                SEAN F. MCAVOY, CLERK



 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    COLUMBIA RIVERKEEPER,
                                                  NO: 2:18-cv-387-RMP
 8                              Plaintiff,
                                                  ORDER APPROVING PROPOSED
 9          v.                                    CONSENT DECREE

10    CRUNCH PAK, LLC,

11                              Defendant.

12

13         BEFORE THE COURT is a Joint Motion to Approve Consent Judgment,

14   ECF No. 24. The Court has reviewed the motion and the record and is fully

15   informed.

16         On October 31, 2019, the parties filed a Proposed Consent Decree with the

17   Court. ECF No. 24. Under the Clean Water Act, 33 U.S.C. § 1365(c)(3), “No

18   consent judgment shall be entered in an action in which the United States is not a

19   party prior to 45 days following the receipt of a copy of the proposed consent

20   judgment by the Attorney General and the Administrator.” The parties served the

21   Proposed Consent Decree on October 31, 2019, and it was received on November


     ORDER APPROVING PROPOSED CONSENT DECREE ~ 1
 1   7, 2019. ECF No. 25. It has been 45 days since the United States received a copy

 2   of the Proposed Consent Decree, and the United States does not object to its

 3   approval. See id.; 33 U.S.C. § 1365(c)(3).

 4         Having reviewed the terms of the Proposed Consent Decree, ECF No. 24-1,

 5   and because Defendant and the United States have consented to its terms, this

 6   Court finds that the Proposed Consent Decree is fair, reasonable, and consistent

 7   with the requirements of the Clean Water Act. Therefore, this Court finds good

 8   cause to approve of and enter the Consent Decree, which will be filed separately.

 9         Accordingly, IT IS HEREBY ORDERED that the parties’ Joint Motion to

10   Approve Consent Judgment, ECF No. 24, is GRANTED. This Court retains

11   jurisdiction for the purposes of enforcing the Consent Decree.

12         The District Court Clerk is directed to enter this Order and provide copies to

13   counsel.

14         DATED January 7, 2020.

15
                                                s/ Rosanna Malouf Peterson
16                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
17

18

19

20

21


     ORDER APPROVING PROPOSED CONSENT DECREE ~ 2
